           Case 13-25553            Doc 40       Filed 02/21/19 Entered 02/21/19 09:52:51          Desc Main
                                                  Document     Page 1 of 14




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Daniel E. Brown                                            §       Case No. 13-25553
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Elizabeth C Berg, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $509,500.00                                   Assets Exempt: $453,250.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $293,408.94                   Claims Discharged
                                                                     Without Payment: $0.00
     Total Expenses of Administration: $187,590.24

        3) Total gross receipts of $480,999.18 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $480,999.18 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 13-25553           Doc 40   Filed 02/21/19 Entered 02/21/19 09:52:51             Desc Main
                                              Document     Page 2 of 14


                                               CLAIMS              CLAIMS             CLAIMS              CLAIMS
                                             SCHEDULED            ASSERTED           ALLOWED               PAID
   SECURED CLAIMS
                                             $1,074,119.00                $0.00             $0.00               $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                              NA         $188,162.24        $187,590.24        $187,590.24
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                       NA                $0.00             $0.00               $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                               $81,266.00           $40,306.00         $40,306.00          $40,306.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                             $3,321,499.00        $1,320,859.53     $1,320,859.53        $253,102.94
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                      $4,476,884.00        $1,549,327.77     $1,548,755.77        $480,999.18



        4) This case was originally filed under chapter 7 on 06/21/2013. The case was pending for 67 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     01/07/2019                         By :   /s/ Elizabeth C Berg

                                                        Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 13-25553                Doc 40          Filed 02/21/19 Entered 02/21/19 09:52:51                               Desc Main
                                                              Document     Page 3 of 14

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                      AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1                   RECEIVED

  Debtor's interest in Class Action Lawsuit v. SuperValu                                                  1229-000                          $480,753.20

  Post Petition Intererst                                                                                 1270-000                              $245.98

      TOTAL GROSS RECEIPTS                                                                                                                  $480,999.18
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                          AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                         PAID

                      NA                                          NA                                     NA                                NA
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                       $0.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS             CLAIMS              CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED           ALLOWED               PAID
                                                              CODE             (from Form 6D)
       00006 IL Dept Employ Security                         4800-000                 NA                           $0.00           $0.00             $0.00

                Ally Financial                                                      $40,735.00                NA              NA                     $0.00

                Bank Of America, N.A.                                              $426,759.00                NA              NA                     $0.00

                Bank Of America, N.A.                                               $59,575.00                NA              NA                     $0.00

                Bank Of America, N.A.                                               $55,061.00                NA              NA                     $0.00

                David Corbett IRA Trust                                            $375,000.00                NA              NA                     $0.00

                Sst/Medallion                                                       $22,757.00                NA              NA                     $0.00

                Suntrust Bk Tampa Bay                                               $49,197.00                NA              NA                     $0.00

                Suntrust Bk Tampa Bay                                               $45,035.00                NA              NA                     $0.00

                 TOTAL SECURED                                                   $1,074,119.00                     $0.00           $0.00             $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS                CLAIMS              CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED              ALLOWED               PAID
                                                           CODE


UST Form 101-7-TDR (10/1/2010) (Page: 3)
            Case 13-25553            Doc 40     Filed 02/21/19 Entered 02/21/19 09:52:51                      Desc Main
                                                 Document     Page 4 of 14

       EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                              UNIFORM
                                                                CLAIMS         CLAIMS                CLAIMS           CLAIMS
                      PAYEE                    TRAN.
                                                              SCHEDULED       ASSERTED              ALLOWED            PAID
                                               CODE
   Elizabeth C. Berg, Trustee                 2100-000           NA              $25,000.00           $25,000.00       $25,000.00

   United States Treasury (IRS)               2810-000           NA           $134,751.00            $134,751.00      $134,751.00

   IL Dept of Revenue                         2820-000           NA              $21,141.00           $21,141.00       $21,141.00

   Baldi Berg, Ltd.                           3110-000           NA                $4,572.00           $4,000.00        $4,000.00

   Elizabeth C. Berg, Trustee                 2200-000           NA                  $44.73              $44.73            $44.73

   Kutchins, Robbins & Diamond                3410-000           NA                $1,484.00           $1,484.00        $1,484.00

   Texas Capital Bank                         2600-000           NA                $1,169.51           $1,169.51        $1,169.51
   TOTAL CHAPTER 7 ADMIN. FEES
   AND CHARGES                                                   NA           $188,162.24            $187,590.24      $187,590.24


       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                UNIFORM
                                                                  CLAIMS            CLAIMS            CLAIMS          CLAIMS
                       PAYEE                     TRAN.
                                                                SCHEDULED          ASSERTED          ALLOWED           PAID
                                                 CODE
                        NA                         NA             NA                  NA                NA              NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                    NA                $0.00             $0.00            $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                     CLAIMS       CLAIMS
                                                    UNIFORM
    CLAIM                                                          SCHEDULED     ASSERTED              CLAIMS          CLAIMS
                              CLAIMANT               TRAN.
     NO.                                                           (from Form (from Proofs of         ALLOWED           PAID
                                                     CODE
                                                                       6E)         Claim)
              Illinois Department of Revenue                          $40,633.00        NA               NA                  $0.00

   00005      IL Dept of Revenue-BANKRUPTCY         5800-000          $40,633.00      $40,306.00       $40,306.00      $40,306.00

   00006A     IL Dept Employ Security               5800-000            NA                  $0.00             $0.00          $0.00

   TOTAL PRIORITY UNSECURED CLAIMS                                    $81,266.00      $40,306.00       $40,306.00      $40,306.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                    CLAIMS      CLAIMS
                                                   UNIFORM
     CLAIM                                                        SCHEDULED    ASSERTED                CLAIMS          CLAIMS
                               CLAIMANT             TRAN.
      NO.                                                        (FROM Form (FROM Proofs of           ALLOWED           PAID
                                                    CODE
                                                                      6F)        Claim)
   00007        First Midwest Bank                 7200-000      $3,062,000.00     $1,300,000.00 $1,300,000.00        $232,243.41

UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 13-25553             Doc 40    Filed 02/21/19 Entered 02/21/19 09:52:51        Desc Main
                                                 Document     Page 5 of 14

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                CLAIMS      CLAIMS
                                                  UNIFORM
     CLAIM                                                    SCHEDULED    ASSERTED          CLAIMS      CLAIMS
                           CLAIMANT                TRAN.
      NO.                                                    (FROM Form (FROM Proofs of     ALLOWED       PAID
                                                   CODE
                                                                  6F)        Claim)
   00006B       IL Dept Employ Security           7100-000       NA                 $0.00        $0.00        $0.00

   00005A       IL Dept of Revenue-BANKRUPTCY     7100-000      $4,768.00     $6,938.50      $6,938.50    $6,938.50

   00004        Discover Bank Discover Products   7100-000       $514.00      $1,466.65      $1,466.65    $1,466.65

   00003        Ford Motor Credit Company LLC     7100-000     $19,038.00    $10,244.46     $10,244.46   $10,244.46

   00002        Hibu Inc f/k/a Yellowbook Inc     7100-000       NA           $1,406.46      $1,406.46    $1,406.46

   00001        Michael Foods, Inc.               7100-000       NA            $803.46         $803.46      $803.46

                5 STAR                                           $520.00       NA             NA              $0.00

                ADT security                                     $136.00       NA             NA              $0.00

                ALSUM FARMS & PRODUCE                           $7,301.00      NA             NA              $0.00

                AMERICAN BEVERAGE                                $643.00       NA             NA              $0.00

                ARAMARK                                          $850.00       NA             NA              $0.00

                BAKERS BASKET, INC                              $1,207.00      NA             NA              $0.00

                Chase                                          $29,237.00      NA             NA              $0.00

                Chase                                          $24,870.00      NA             NA              $0.00

                Chase                                          $19,500.00      NA             NA              $0.00

                COZZINI BROS                                     $202.00       NA             NA              $0.00

                Crown Lift Truck                                $1,687.00      NA             NA              $0.00

                EDY'S ICE CREAM                                  $241.00       NA             NA              $0.00

                EICKMAN'S PROCESSING CO                          $616.00       NA             NA              $0.00

                ENVIRONMENTAL                                    $360.00       NA             NA              $0.00

                FEDEX                                             $41.00       NA             NA              $0.00

                FILTER SERVICES IL                               $320.00       NA             NA              $0.00

                Fox Valley Fire Co                               $244.00       NA             NA              $0.00

                FRITO LAY INC.                                  $3,169.00      NA             NA              $0.00

                GLACIER WATER                                   $1,555.00      NA             NA              $0.00

                GORDON FOOD SERVICE                              NA            NA             NA              $0.00

                HARVARD DONUT                                    $121.00       NA             NA              $0.00

                HOBART CORP.                                     $367.00       NA             NA              $0.00

UST Form 101-7-TDR (10/1/2010) (Page: 5)
           Case 13-25553            Doc 40    Filed 02/21/19 Entered 02/21/19 09:52:51      Desc Main
                                               Document     Page 6 of 14

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS      CLAIMS
                                                UNIFORM
     CLAIM                                                  SCHEDULED    ASSERTED        CLAIMS    CLAIMS
                            CLAIMANT             TRAN.
      NO.                                                  (FROM Form (FROM Proofs of   ALLOWED     PAID
                                                 CODE
                                                                6F)        Claim)
                KEHE FOODS                                    $1,378.00      NA           NA            $0.00

                KELLOGGS SNACKS                                 $48.00       NA           NA            $0.00

                KEMPS LLC                                    $29,708.00      NA           NA            $0.00

                KENNICOTT                                      $326.00       NA           NA            $0.00

                LABEL FORCE                                    $188.00       NA           NA            $0.00

                M & M NEWS AGENCY                              $335.00       NA           NA            $0.00

                MONDELEZ GLOBAL, LLC                          $2,735.00      NA           NA            $0.00

                MRS FISHER'S                                   $311.00       NA           NA            $0.00

                NICHOLAS PAPA COFFEE                          $1,801.00      NA           NA            $0.00

                NORTH COUNTRY BUSINESS                         $805.00       NA           NA            $0.00

                NORTHERN IL DISPOSAL SERVICE                   $441.00       NA           NA            $0.00

                PEPSI COLA GENERAL BOT.INC.                    $110.00       NA           NA            $0.00

                PIEMONTE BAKERY CO                             $337.00       NA           NA            $0.00

                PRIDHAM ELECTRONICS, INC.                      $135.00       NA           NA            $0.00

                RUG DOCTOR INC                                 $223.00       NA           NA            $0.00

                SARA LEE BAKERY GROUP/                         NA            NA           NA            $0.00

                SHAW SUBURBAN MEDIA                          $11,387.00      NA           NA            $0.00

                SNYDER'S OF HANOVER                            $596.00       NA           NA            $0.00

                SUMPTER SALES INC.                             $729.00       NA           NA            $0.00

                Supervalu Foods                              $78,814.00      NA           NA            $0.00

                SWISHER INTERNATIONAL                          $208.00       NA           NA            $0.00

                SWISS MAID BAKERY                              $893.00       NA           NA            $0.00

                SYSCO BARABOO                                 $1,057.00      NA           NA            $0.00

                TURANO BAKING CO.                               $78.00       NA           NA            $0.00

                VOORTMAN COOKIES                                $37.00       NA           NA            $0.00

                WDKB RADIO                                    $6,798.00      NA           NA            $0.00

                WIRTZ & BEVERAGE                              $2,514.00      NA           NA            $0.00



UST Form 101-7-TDR (10/1/2010) (Page: 6)
           Case 13-25553            Doc 40   Filed 02/21/19 Entered 02/21/19 09:52:51         Desc Main
                                              Document     Page 7 of 14

   TOTAL GENERAL UNSECURED CLAIMS                        $3,321,499.00   $1,320,859.53 $1,320,859.53   $253,102.94




UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                            Case 13-25553         Doc 40         Filed 02/21/19 Entered 02/21/19 09:52:51                          Desc Main
                                                                                  Document     Page 8 of 14
                                                                                                                                                                                                       Page 1
                                                                                                FORM 1
                                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                              ASSET CASES
                Case No: 13-25553                                     Judge: Janet S. Baer                                                      Trustee Name:     Elizabeth C Berg
             Case Name: Daniel E. Brown                                                                                        Date Filed (f) or Converted (c):   06/21/2013 (f)
                                                                                                                                        341(a) Meeting Date:      07/29/2013
      For Period Ending: 01/07/2019                                                                                                           Claims Bar Date:    03/02/2018

                                       1                                               2                        3                     4                            5                            6
                                                                                                           Est Net Value
                                                                                                       (Value Determined by                                                          Asset Fully Administered
                                                                                                                               Property Formally
                                Asset Description                             Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                  Abandoned
                    (Scheduled and Unscheduled (u) Property)                          Values                Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                                  OA=554(a)
                                                                                                         and Other Costs)
1.      210 76th Street Holmes Beach, FL 34217                                          450,000.00                      0.00                                                 0.00              FA
2.      2304 45th Street East Bradenton, FL 34208                                       350,000.00                      0.00                                                 0.00              FA
3.      1/2 interest in Furniture and Misc. Household goods                                 1,000.00                    0.00                                                 0.00              FA
4.      Clothing of an adult Male                                                            250.00                     0.00                                                 0.00              FA
5.      401k Brown's Supermarket, Inc                                                       2,000.00                    0.00                                                 0.00              FA
6.      UFCW Pension Fund Pension vested                                                   Unknown                      0.00                                                 0.00              FA
7.      100% of Stock in Brown's Supermarket, Inc. In Chapter 7                                 0.00                    0.00                                                 0.00              FA
8.      100 % of Stock in DANZ, Inc. no assets                                                  0.00                    0.00                                                 0.00              FA
9.      2011 Ford F250 45,000 miles                                                        38,000.00                    0.00                                                 0.00              FA
10.     2012 Ford F250                                                                     45,000.00                    0.00                                                 0.00              FA
11.     2010 Ford FLEX 130,000 miles                                                       15,000.00                    0.00                                                 0.00              FA
12.     2013 Jeep 120,000 miles                                                            36,500.00                    0.00                                                 0.00              FA
13.     2007 Searay 25 SLX                                                                 25,000.00                    0.00                                                 0.00              FA
        Stay lifted per order 9/5/13 [Dkt. 14]
14.     Debtor's interest in Class Action Lawsuit v. SuperValu (u)                              0.00             480,753.20                                            480,753.20              FA
        Non-scheduled class action lawsuit known as "In re Wholesale
        Grocery Products Antitrust Litigation pending in United States
        District Court for Dst. of Minnesota (Case No. 09-MD-02090- ADM-
        TNL)
INT. Post Petition Intererst (u)                                                                0.00                      NA                                              245.98               FA
     Trustee invested the Estate's funds into an interest bearing account




     UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                             Exhibit 8
                                           Case 13-25553                 Doc 40          Filed 02/21/19 Entered 02/21/19 09:52:51                               Desc Main
                                                                                          Document     Page 9 of 14
                                                                                                                                                                                                                     Page 2
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 13-25553                                                 Judge: Janet S. Baer                                                           Trustee Name:     Elizabeth C Berg
         Case Name: Daniel E. Brown                                                                                                         Date Filed (f) or Converted (c):   06/21/2013 (f)
                                                                                                                                                     341(a) Meeting Date:      07/29/2013
  For Period Ending: 01/07/2019                                                                                                                            Claims Bar Date:    03/02/2018

                                      1                                                         2                           3                       4                            5                             6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                             Asset Fully Administered
                                                                                                                                            Property Formally
                             Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                               Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                               Abandoned
                 (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                          the Estate                 Remaining Assets
                                                                                                                                               OA=554(a)
                                                                                                                    and Other Costs)

                                                                                                                                                                                            Gross Value of Remaining Assets

TOTALS (Excluding Unknown Values)                                                              962,750.00                   480,753.20                                               480,999.18                        0.00




Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
September 30, 2018: This case was filed in June 2013. The Trustee reviewed the Debtor's schedules of assets and liabilities, statements of financial affairs and conducted a section 341 examination of the Debtor.
Thereafter, Trustee determined there were no assets of value and, on July 31, 2013, filed a report of no distribution. On October 3, 2013, this case was closed and the Trustee was discharged.
In or about October 2017, Trustee became aware of the Debtor's interest in an unscheduled class action lawsuit ("Lawsuit"). Debtor, as the former principal of Brown's Supermarket, Inc., was entitled to recover a portion
of the proposed settlement proceeds from the Lawsuit based upon the pre-petition purchases by Brown's Supermaket. Pursuant to this Court's order dated November 17, 2017 [Dkt. 19], this case was re-opened to
administer the Estate's interest in the Lawsuit and, then, the UST reappointed Ms. Berg as the chapter 7 trustee. Upon her reappointment, Trustee retained attorneys and accountants to assist her in the administration of
this case. Trustee collected the Debtor's share of the settlement proceeds from the Lawsuit; Trustee reviewed, analyzed and verified claims filed against the Estate. Trustee resolved claims issues without the need for any
formal claim objections. Trustee oversaw the preparation and filing of Estate tax matters and otherwise prepared this case to be closed. Trustee prepared her TFR.
TFR approved and final distribution sent out in October 2018. Trustee will file TDR when distribution checks clear and estimates case closing in early 2019.



Initial Projected Date of Final Report(TFR) :                                   Current Projected Date of Final Report(TFR) : 08/28/2018


Trustee’s Signature           /s/Elizabeth C Berg                                                Date: 01/07/2019
                              Elizabeth C Berg
                              P. O. Box 2399
                              Glen Ellyn, IL 60138-2399
                              Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                                 Exhibit 8
                                       Case 13-25553           Doc 40        Filed 02/21/19  FORMEntered
                                                                                                   2       02/21/19      09:52:51          Desc Main                                            Page 1
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  10 of 14
                                                                                                DISBURSEMENTS RECORD

                 Case No: 13-25553                                                                                                         Trustee Name: Elizabeth C Berg
              Case Name: Daniel E. Brown                                                                                                     Bank Name: Texas Capital Bank
                                                                                                                                    Account Number/CD#: ******5377 Checking Account
       Taxpayer ID No: **-***6082                                                                                          Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/7/2019                                                                                           Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                         5                     6                      7
                                                                                                                       Uniform
Transaction          Check or                                                                                           Trans.                                                         Account/ CD
   Date              [Refer#]              Paid To / Received From                    Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
03/13/2018             [14]       Champaign DC Non-Arbitration Class        Class Action Lawsuit proceeds              1229-000              480,753.20                                    480,753.20
                                  Settlement Fund
                                  c/o JND Legal Administration
                                  PO Box 6908
                                  Broomfield, CO 80021

03/30/2018             [INT]      Texas Capital Bank                        Interest from Bank                         1270-000                   26.34                                    480,779.54


04/03/2018                        Texas Capital Bank                        Bank Service Fee                           2600-000                                           498.39           480,281.15
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

04/30/2018             [INT]      Texas Capital Bank                        Interest Earned                            1270-000                   39.48                                    480,320.63


05/03/2018                        Texas Capital Bank                        Bank Service Fee                           2600-000                                           671.12           479,649.51
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

05/31/2018             [INT]      Texas Capital Bank                        Interest Earned                            1270-000                   40.74                                    479,690.25
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                   Page Subtotals            480,859.76                  1,169.51




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                            Exhibit 9
                                       Case 13-25553           Doc 40      Filed 02/21/19  FORMEntered
                                                                                                 2       02/21/19      09:52:51          Desc Main                                        Page 2
                                                                            Document
                                                                     ESTATE CASH RECEIPTS AND Page  11 of 14
                                                                                              DISBURSEMENTS RECORD

                 Case No: 13-25553                                                                                                       Trustee Name: Elizabeth C Berg
              Case Name: Daniel E. Brown                                                                                                   Bank Name: Texas Capital Bank
                                                                                                                                  Account Number/CD#: ******5377 Checking Account
       Taxpayer ID No: **-***6082                                                                                        Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/7/2019                                                                                         Separate bond (if applicable): 0.00

    1                    2                           3                                            4                                         5                     6                  7
                                                                                                                     Uniform
Transaction          Check or                                                                                         Trans.                                                     Account/ CD
   Date              [Refer#]              Paid To / Received From                  Description of Transaction        Code             Deposits($)        Disbursements($)        Balance($)
06/29/2018             [INT]      Texas Capital Bank                      Interest Earned                            1270-000                    39.43                               479,729.68
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

07/31/2018             [INT]      Texas Capital Bank                      Interest Earned                            1270-000                    40.74                               479,770.42
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

08/07/2018            51001       Illinois Department of Revenue          State Tax Due for Tax Year 2018            2820-000                                     21,141.00          458,629.42
                                  P.O. Box 19053                          FEIN:***6082
                                  Springfield, IL 62794-9053              IL-1041-V



08/07/2018            51002       United States Treasury                  2018 Form 1041 - Federal Tax Due           2810-000                                    134,751.00          323,878.42
                                                                          EIN: ***6082

08/31/2018             [INT]      Texas Capital Bank                      Interest Earned                            1270-000                    32.63                               323,911.05
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

09/28/2018             [INT]      Texas Capital Bank                      Interest Earned                            1270-000                    26.62                               323,937.67
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                 Page Subtotals                 139.42           155,892.00




UST Form 101-7-TDR (10/1/2010) (Page 11)                                                                                                                                      Exhibit 9
                                       Case 13-25553             Doc 40    Filed 02/21/19  FORMEntered
                                                                                                 2       02/21/19      09:52:51          Desc Main                                            Page 3
                                                                            Document
                                                                     ESTATE CASH RECEIPTS AND Page  12 of 14
                                                                                              DISBURSEMENTS RECORD

                 Case No: 13-25553                                                                                                       Trustee Name: Elizabeth C Berg
              Case Name: Daniel E. Brown                                                                                                   Bank Name: Texas Capital Bank
                                                                                                                                  Account Number/CD#: ******5377 Checking Account
       Taxpayer ID No: **-***6082                                                                                        Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/7/2019                                                                                         Separate bond (if applicable): 0.00

    1                    2                            3                                            4                                        5                     6                      7
                                                                                                                     Uniform
Transaction          Check or                                                                                         Trans.                                                         Account/ CD
   Date              [Refer#]              Paid To / Received From                  Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
10/22/2018            51003       Elizabeth C. Berg, Trustee              Trustee's Compensation                     2100-000                                     25,000.00              298,937.67
                                  PO Box 2399
                                  Glen Ellyn, IL 60138-2399

10/22/2018            51004       Elizabeth C. Berg, Trustee              Trustee Expenses                           2200-000                                            44.73           298,892.94
                                  PO Box 2399
                                  Glen Ellyn, IL 60138-2399

10/22/2018            51005       Baldi Berg, Ltd.                        Final Comp - TR Attys                      3110-000                                          4,000.00          294,892.94
                                  PO Box 2399
                                  Glen Ellyn, IL 60138-2399

10/22/2018            51006       Kutchins, Robbins & Diamond                                                        3410-000                                          1,484.00          293,408.94
                                  1101 Perimeter Dr., Suite760
                                  Schaumburg, IL 60173

10/22/2018            51007       IL Dept of Revenue-BANKRUPTCY           Disb of 100.00% to Claim #00005            5800-000                                     40,306.00              253,102.94
                                  PO Box 19035
                                  Springfield, IL 62794

10/22/2018            51008       Michael Foods, Inc.                     Disb of 100.00% to Claim #00001            7100-000                                           803.46           252,299.48
                                  301 Carlson Pkwy Ste 400
                                  Minnetonka, MN 55305

10/22/2018            51009       Hibu Inc f/k/a Yellowbook Inc c/o RMS   Disb of 100.00% to Claim #00002            7100-000                                          1,406.46          250,893.02
                                  Bankruptcy Recovery Services
                                  PO Box 5126
                                  Timonium, MD 21094

                                                                                                                 Page Subtotals                   0.00            73,044.65




UST Form 101-7-TDR (10/1/2010) (Page 12)                                                                                                                                          Exhibit 9
                                       Case 13-25553           Doc 40         Filed 02/21/19  FORMEntered
                                                                                                    2       02/21/19               09:52:51          Desc Main                                            Page 4
                                                                               Document
                                                                        ESTATE CASH RECEIPTS AND Page  13 of 14
                                                                                                 DISBURSEMENTS RECORD

                 Case No: 13-25553                                                                                                                   Trustee Name: Elizabeth C Berg
              Case Name: Daniel E. Brown                                                                                                               Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5377 Checking Account
       Taxpayer ID No: **-***6082                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/7/2019                                                                                                     Separate bond (if applicable): 0.00

    1                    2                           3                                              4                                                   5                     6                      7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                        Account/ CD
   Date              [Refer#]              Paid To / Received From                     Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
10/22/2018            51010       Ford Motor Credit Company LLC              Disb of 100.00% to Claim #00003                      7100-000                                    10,244.46              240,648.56
                                  PO Box 62180
                                  Colorado Springs, CO 80962

10/22/2018            51011       Discover Bank Discover Products Inc        Disb of 100.00% to Claim #00004                      7100-000                                         1,466.65          239,181.91
                                  PO Box 3025
                                  New Albany, OH 43054

10/22/2018            51012       IL Dept of Revenue-BANKRUPTCY              Disb of 100.00% to Claim #00005A                     7100-000                                         6,938.50          232,243.41
                                  PO Box 19035
                                  Springfield, IL 62794

10/22/2018            51013       First Midwest Bank                         Disb of 17.86% to Claim #00007                       7200-000                                   232,243.41                     0.00
                                  c/o Miriam R. Stein
                                  Chuhak & Tecson, P.C
                                  30 S. Wacker Drive, Suite 2600
                                  Chicago, IL 60606

                                                                                                                             Page Subtotals                   0.00           250,893.02


                                                                                                   COLUMN TOTALS                                       480,999.18            480,999.18
                                                                                                               Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                                   SUBTOTALS                                           480,999.18            480,999.18

                                                                                                         Less: Payments to Debtors                                                    0.00
                                                                                                   Net                                                 480,999.18            480,999.18




UST Form 101-7-TDR (10/1/2010) (Page 13)                                                                                                                                                      Exhibit 9
                                        Case 13-25553           Doc 40       Filed 02/21/19  FORMEntered
                                                                                                   2       02/21/19    09:52:51        Desc Main                                          Page 5
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  14 of 14
                                                                                                DISBURSEMENTS RECORD

                 Case No: 13-25553                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Daniel E. Brown                                                                                                Bank Name: Texas Capital Bank
                                                                                                                               Account Number/CD#: ******5377 Checking Account
       Taxpayer ID No: **-***6082                                                                                       Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/7/2019                                                                                        Separate bond (if applicable): 0.00

    1                    2                            3                                         4                                         5                       6                  7
                                                                                                                     Uniform
Transaction          Check or                                                                                         Trans.                                                     Account/ CD
   Date              [Refer#]               Paid To / Received From                 Description of Transaction        Code           Deposits($)         Disbursements($)         Balance($)

                                                                                       TOTAL-ALL ACCOUNTS                                 NET                      NET            ACCOUNT
                    All Accounts Gross Receipts:          480,999.18                                                                    DEPOSITS              DISBURSEMENTS       BALANCE

              All Accounts Gross Disbursements:           480,999.18
                                                                                       ******5377 Checking Account                       480,999.18              480,999.18
                                All Accounts Net:               0.00
                                                                                       Net Totals                                        480,999.18              480,999.18               0.00




UST Form 101-7-TDR (10/1/2010) (Page 14)                                                                                                                                      Exhibit 9
